                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 SHERI S. SMITH,

                       Plaintiff,

        v.                                        Case No. 2:17-cv-950
                                                  JUDGE GEORGE C. SMITH
                                                  Magistrate Judge Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                       Defendant.




                                            ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on November 16, 2018. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled and the decision of the Commissioner of Social Security be

affirmed. (See Report and Recommendation, Doc. 13). This matter is now before the Court on

Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation. (Doc. 14). The

Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff raises a single objection to the ALJ’s and Magistrate Judge’s findings: that the

residual functional capacity (“RFC”) is not supported by substantial evidence. Specifically,

Plaintiff argues that the ALJ improperly discounted opinion evidence that supported a more

restrictive RFC.

       Plaintiff’s objection presents the same issue already presented to, and carefully considered

by, the Magistrate Judge in the Report and Recommendation. Plaintiff has not presented any new

evidence or argument other than what was previously presented in her Statement of Errors.
Plaintiff merely disagrees with the ALJ and Magistrate Judge’s conclusions, specifically with

respect to the relative weight of the opinions. As the Magistrate Judge correctly recognized,

       Plaintiff’s argument that discredited opinions support a more restrictive RFC does
       not persuade the undersigned that remand is necessary in view of the countervailing
       record evidence upon which the ALJ relied. Rather, as set forth above, “there is a
       zone of choice within which the decision-makers can go either way, without
       interference by the courts.” Blakely, 581 F.3d at 406; Her v. Comm’r of Soc. Sec.,
       203 F.3d 388, 389-90 (6th Cir. 1999) (“Even if the evidence could also support
       another conclusion, the decision of the Administrative Law Judge must stand if the
       evidence could reasonably support the conclusion reached.”).

(Doc. 13 at 8). The Court agrees with the Magistrate Judge’s conclusions regarding the ALJ’s

RFC assessment.

       The Court has carefully considered Plaintiff’s objection, but finds that the decision of the

ALJ was supported by substantial evidence as acknowledged in detail in the Magistrate Judge’s

Report and Recommendation. Therefore, for the reasons stated in the well-reasoned Report and

Recommendation, this Court finds that Plaintiff’s objection is without merit.

       Based on the aforementioned and the detailed Report and Recommendation, the Court finds

that Plaintiff’s objection has been thoroughly considered and is hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 13, is ADOPTED and AFFIRMED.

Plaintiff’s Statement of Errors is hereby OVERRULED, and the decision of the Commissioner of

Social Security is AFFIRMED.

       The Clerk shall remove Documents 13 and 14 from the Court’s pending motions list, and

enter final judgment in favor of Defendant, the Commissioner of Social Security.


               IT IS SO ORDERED.
                                                      /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                2
